[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                             No. 10-12680                 APR 25, 2011
                                                           JOHN LEY
                         Non-Argument Calendar               CLERK
                       ________________________

                   D.C. Docket No. 0:09-cv-60930-WPD

JEANETTE HURTADO,

                                                          Plaintiff - Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                        Defendant - Appellee.

                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (April 25, 2011)

Before EDMONDSON, ANDERSON and BLACK, Circuit Judges.

PER CURIAM:
       Jeanette Hurtado appeals the district court’s order affirming the Social

Security Commissioner’s denial of Hurtado’s application for disability insurance

benefits. No reversible error has been shown; we affirm.

       Our review of the Commissioner’s decision is limited to whether substantial

evidence supports the decision and whether the correct legal standards were

applied. Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). “Substantial

evidence is more than a scintilla and is such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.” Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004). Under this limited standard of

review, we may not make fact-findings, re-weigh the evidence, or substitute our

judgment for that of the Administrative Law Judge (“ALJ”). Moore v. Barnhart,

405 F.3d 1208, 1211 (11th Cir. 2005).

       A person who applies for Social Security disability benefits must prove that

she is disabled. See 20 C.F.R. § 404.1512.1 The Social Security Regulations

outline a five-step sequential evaluation process for determining whether a

claimant is disabled. 20 C.F.R. § 404.1520(a)(4). The ALJ must evaluate (1)



       1
        Disability is the “inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to result in death
or which has lasted or can be expected to last for a continuous period of not less than 12
months.” 42 U.S.C. § 423(d)(1)(A).

                                                 2
whether the claimant engaged in substantial gainful work; (2) whether the

claimant has a severe impairment; (3) whether the severe impairment meets or

equals an impairment in the Listings of Impairments; (4) whether the claimant has

the residual functional capacity (“RFC”) to perform her past relevant work; and

(5) whether, in the light of the claimant’s RFC, age, education, and work

experience, there are other jobs the claimant can perform. Id.

      Here, the ALJ concluded that Hurtado had severe impairments of bipolar

disorder, major depressive disorder, obsessive compulsive disorder, and

osteoarthritis of the hips and lumbar spine. At step four, the ALJ concluded that

Hurtado lacked the RFC to do her past relevant work as an elementary school

teacher. Relying on the testimony of a vocational expert (“VE”), the ALJ

concluded that other work was available in significant numbers in the national and

local economies that Hurtado could perform and determined that Hurtado was not

disabled. The VE opined that Hurtado could perform jobs such as fast food

worker and mail clerk. These jobs involved reasoning levels of 2 and 3

respectively under the Dictionary of Occupational Titles (“DOT”).

      On appeal, Hurtado argues that a conflict existed between the VE’s

testimony and the DOT because the reasoning levels of the jobs identified by the

VE were inconsistent with her RFC, which limited her to “simple, routine tasks

                                         3
with limited contact with the public.” Because of this unresolved conflict, Hurtado

contends, the VE testimony did not constitute substantial evidence on which the

ALJ could base the determination that she was not disabled.

       At the fifth step of the sequential process, an ALJ may rely solely on the

testimony of a VE in determining whether work is available in significant numbers

in the national economy that a claimant is able to perform. Jones v. Apfel, 190

F.3d 1224, 1230 (11th Cir. 1999). For the testimony to constitute substantial

evidence, “the ALJ must pose a hypothetical question which comprises all of the

claimant’s impairments.” Id. at 1229.

       We discern no apparent conflict between the VE’s testimony and the DOT

provisions at issue. Hurtado argues that the reasoning levels for a fast food

worker and a mail clerk are inconsistent with the ALJ’s hypothetical limiting her

to only simple routine work.2 But, while Hurtado allegedly suffers from memory

and concentration problems, she has the ability to reason. Hurtado worked for 17

years as a teacher, she had a master’s degree, and, a recent evaluation concluded

that Hurtado had “intact and fairly well organized thought processes,” as well as

“average to high average cognitive ability.” The doctor who completed Hurtado’s



       2
         That the ALJ’s hypothetical question to the VE comprised all of her impairments and
limitations is undisputed.

                                               4
mental residual functional capacity assessment concluded that she retained

“adequate mental ability to carry out simple instr[uctions] and to relate adequately

to others in a routine work setting.”

       Given the ALJ’s hypothetical that Hurtado could perform only simple

routine work, the VE believed that Hurtado could perform the fast food worker or

mail clerk jobs. At her hearing, Hurtado did not object to the VE’s testimony or

qualifications, offer any evidence controverting the VE’s testimony, or even

question the VE. And the VE is an expert on the kinds of jobs a person can

perform, while the DOT simply provides generalized overviews of jobs and not

the specific requirements of a job. See SSR 00-4p; Phillips v. Barnhart, 357 F.3d

1232, 1240 (11th Cir. 2004); see also Jones, 190 F.3d at 1230 (explaining that

“[t]he DOT itself states that it is not comprehensive” and “the [Social Security

Administration] itself does not consider the DOT dispositive”). So, the VE

identified no jobs that went beyond Hurtado’s RFC, even under the definitions in

the DOT; and the ALJ did not err in relying on the VE’s testimony.3

       Even assuming that an inconsistency existed between the VE’s testimony

and the DOT, the ALJ did not err by relying on the VE’s testimony because it


       3
        Hurtado argues that the VE did not consider the “limited public contact” restriction in
her RFC. But the VE specifically considered this limitation before concluding that she could
work as a fast food worker or mail clerk.

                                                5
“trump[ed]” any inconsistent provisions of the DOT. Id. at 1229-30 (explaining

that, if there is a conflict between the DOT and the jobs identified by a VE in

response to the hypothetical question, the testimony of the VE “trumps” the DOT

because “the DOT is not the sole source of admissible information concerning

jobs”). (quotation omitted).

      The ALJ committed no error in relying upon the VE’s testimony; and this

testimony constituted substantial evidence supporting the ALJ’s conclusion that

Hurtado could perform a significant number of existing jobs in the national

economy.

      AFFIRMED.




                                          6